Case 2:18-cv-02201-MSN-tmp Document 77 Filed 03/05/19 Page 1 of 3                            PageID 261



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE

APRIL MALONE & CELITRIA WATSON )
                               )
     Plaintiffs,               )                          Civil Action No.
                               )                          2:18-cv-02201-MSN/tmp
     v.                        )                          Jury Demanded
                               )
SHELBY COUNTY, et. al.,        )
                               )
     Defendants.               )


                                        MOTION TO DISMISS


           Defendants Assistant District Attorney Paul Hagerman (“ADA Hagerman”), Assistant

District Attorney Austin Scofield (“ADA Scofield”), and Assistant District Attorney Chris Scruggs

(“ADA Scruggs”) (collectively, “ADA Defendants”) by and through the Office of the Attorney

General, respectfully move to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(5)-(6).

                                     GROUNDS FOR DISMISSAL

      I.      Plaintiffs’ attempted service of process was ineffective because:

                  A. they served a person other than ADA Defendants that was not authorized to

                      accept service on ADA Defendants’ behalf;

                  B. they did not include a copy of the Complaint with the process materials; and

                  C. they did not serve ADA Defendants within the requisite time period.

     II.      Plaintiffs’ waived their right to file this action in federal court by filing an action

              based on the same alleged facts in the Tennessee Claims Commission.

    III.      ADA Defendants, sued in the official capacities, are immune from suit under the

              doctrine of sovereign immunity. Further, ADA Defendants, sued in their official

              capacities, are not “persons” for purposes of § 1983 claims.

                                                     1
Case 2:18-cv-02201-MSN-tmp Document 77 Filed 03/05/19 Page 2 of 3                      PageID 262



    IV.      ADA Defendants, sued in their individual capacities, are immune from suit under the

             doctrine of absolute prosecutorial immunity.

    V.       Should this Honorable Court, exercise supplemental jurisdiction over Plaintiffs’ state

             law claims, Plaintiffs’ claims are nonetheless barred by sovereign immunity, state

             employee immunity, and prosecutorial immunity.

          In support of this Motion, the Defendants rely upon the contemporaneously filed

memorandum in support, the affidavits of ADA Paul Hagerman, ADA Austin Scofield, and ADA

Chris Scruggs, the certified claim for damages of April Malone, and the certified claim for

damages of Celitria Watson.



                                               Respectfully submitted,

                                               HERBERT H. SLATERY III
                                               Attorney General and Reporter

                                               /s/ Rainey A. Lankford__________
                                               RAINEY A. LANKFORD, BPR No. 036854
                                               Assistant Attorney General
                                               Office of the Attorney General
                                               P.O. Box 20207
                                               Nashville, TN 37202-0207
                                               (615) 253-5808
                                               Rainey.Lankford@ag.tn.gov
                                               Attorney for Defendants




                                                  2
Case 2:18-cv-02201-MSN-tmp Document 77 Filed 03/05/19 Page 3 of 3                     PageID 263



                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 5, 2019, a true and correct copy of the foregoing Motion
to Dismiss was served via CM/ECF, upon the following:

John Marshall Jones                                  Barbaralette G. Davis
E. Lee Whitwell                                      Darius Walker, Jr.
Shelby County Attorney’s Office                      125 North Main Street, Rm 336
160 North Main Street, Suite 950                     Memphis, TN 38103
Memphis, TN 38103                                    Counsel for City of Memphis
Counsel for Shelby County


       I hereby certify that, on March 5, 2019, a true and correct copy of the foregoing Motion to
Dismiss was served via U.S. Mail, postage prepaid, upon the following:


  APRIL MALONE                                      CELITRIA WATSON
  4610 Covington Pike                               P.O. Box 1332
  Memphis, TN 38135                                 Cordova, TN 38088
  Pro Se Plaintiff                                  Pro Se Plaintiff




                                                    __/s/ Rainey A. Lankford_______
                                                      RAINEY A. LANKFORD




                                                3
